DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Pub. No. 2010/0268415), hereinafter referred to as Ishikawa, in view of Johnson et al. (US Pub. No. 2018/0047285), hereinafter referred to as Johnson.
Referring to claim 13, Ishikawa discloses a method for situation-dependent storage of data of a system, the method comprising: receiving data of the system amalgamated in at least one data block (fig. 2, [0040]), wherein the data is stored in a volatile memory (RAM 26, fig. 1, [0029]); detecting at least one predetermined trigger event (malfunction…detected, [0041]); in response to the detection of the at least one predetermined trigger event, transferring the data of the system amalgamated in the at least one data block from the volatile memory to a read-storage medium 30, the malfunction-cause-investigation information data are finally stored…EEPROM; [0037]); based on a nature of the at least one predetermined trigger event (fig. 3, column 2 of table), automatically and dynamically selecting a duration of a time window for which the data for the at least one data block is transferred, wherein the time window extends from a first time before the at least one predetermined trigger event to a second time after the at least one predetermined trigger event (fig. 3, column 3 of the table); and based on the nature of the at least one predetermined trigger event, dynamically selecting the first time and the second time (fig. 3, rows of column 3 select the first and second time).
While Ishikawa stores data of information items indicating the status of a vehicle ([0031]) which is acted upon in response to a trigger event, Ishikawa does not appear to explicitly indicate the data handling operations are triggered by an “event associated with a change of operating mode of a vehicle.”
However, Johnson teaches an event associated with a change of operating mode of a vehicle (related to exiting autonomous mode; [0018]).
Ishikawa and Johnson are analogous art because they are from the same field of endeavor, vehicle system monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ishikawa and Johnson before him or her, to modify the information handling of Ishikawa to include the autonomous mode exiting consideration of Johnson in order to correlate information for the safe operation of the vehicle.
Johnson: [0016]).
Therefore, it would have been obvious to combine Ishikawa and Johnson to obtain the invention as specified in the instant claim.

As to claim 14, the combination of Ishikawa in view of Johnson discloses wherein the nature of the at least one predetermined trigger event comprises a deactivation of an autonomous operation of the system (Johnson: exiting autonomous mode; [0018]), an activation of an assistance system, a deactivation of the assistance system, or a change of a fully automatic operation of the vehicle into a manual operation. The suggestion/motivation to combine remains as indicated above.

As to claim 15, the combination of Ishikawa in view of Johnson discloses the detecting the at least one predetermined trigger event comprises detecting deactivating of an autonomous operation of the system (Johnson: exiting autonomous mode; [0018]). The suggestion/motivation to combine remains as indicated above.

As to claim 17, Ishikawa discloses selecting data acquired from at least one sensor of the system (status information acquisition sensors 10, fig. 1) or data processed by at least one controller of the system as the data of the system (ECU 20, fig. 1).

fig. 1), the recording system comprising: at least one volatile memory (RAM 26, fig. 1); at least one read-only memory (storage medium 30, fig. 1, EEPROM; [0037]); and a controller configured to: continuously receive data from the system (extract the output values from the sensors at the prescribed interval, or each of the sensors; [0039]), combine the data in at least one data block, store the at least one data block in the at least one volatile memory (each of the sensors may be arranged to output data in synchronization with the prescribed interval… data are stored in the RAM 26; [0039]), in response to an occurrence of a predetermined trigger event (malfunction…detected, [0041]), transfer data stored in the at least one volatile memory to the at least one read-only memory (storage medium 30, the malfunction-cause-investigation information data are finally stored…EEPROM; [0037]), based on a nature of the predetermined trigger event (fig. 3, column 2 of table), automatically and dynamically select a duration of a time window for which the data is transferred from the at least one volatile memory to the at least one read-only memory, wherein the time window extends from a first time before the at least one predetermined trigger event to a second time after the trigger event (fig. 3, column 3 of the table), and based on the nature of the predetermined trigger event, dynamically select the first time and the second time (fig. 3, rows of column 3 select the first and second time).
While Ishikawa stores data of information items indicating the status of a vehicle ([0031]) which is acted upon in response to a trigger event, Ishikawa does not appear to explicitly indicate the data handling operations are triggered by an “event associated with a change of operating mode of a vehicle.”
related to exiting autonomous mode; [0018]).
Ishikawa and Johnson are analogous art because they are from the same field of endeavor, vehicle system monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ishikawa and Johnson before him or her, to modify the information handling of Ishikawa to include the autonomous mode exiting consideration of Johnson in order to correlate information for the safe operation of the vehicle.
The suggestion/motivation for doing so would have been to ensure an autonomous vehicle operates safely (Johnson: [0016]).
Therefore, it would have been obvious to combine Ishikawa and Johnson to obtain the invention as specified in the instant claim.

As to claim 22, the combination of Ishikawa in view of Johnson discloses wherein the nature of the at least one predetermined trigger event comprises a deactivation of an autonomous operation of the system (Johnson: exiting autonomous mode; [0018]), an activation of an assistance system, a deactivation of the assistance system, or a change of a fully automatic operation of the vehicle into a manual operation. The suggestion/motivation to combine remains as indicated above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Johnson, as applied to claims 13-15, 17, and 21-22 above, further in view of Kwan et al. (US Pub. No. 2017/0041359), hereinafter referred to as Kwan.
As to claims 18, while Ishikawa discloses detecting the at least one predetermined trigger event, the combination of Ishikawa in view of Johnson does not appear to explicitly disclose assigning at least one value of a sensor of the system or a state of a component of the system to a list of predetermined trigger events; and detecting the at least one predetermined trigger event from the list of predetermined trigger events.
However, Kwan discloses assigning at least one value of a sensor of the system or a state of a component of the system to a list of predetermined trigger events (A list of high confidence trigger events 243 may be stored…high confidence trigger event include, but are not limited to, activation of a light bar on a vehicle, activation of a siren, detection of an air bag deployment, detection of a large transient by an accelerometer in a PCD, possibly relating to the impact of a projectile or a car crash, a sound having a signal amplitude in excess of a preset threshold value, a sound having the acoustic characteristics of a gunshot, [0051]); and detecting the at least one predetermined trigger event from the list of predetermined trigger events (one trigger event 240 detected in a monitored signal 274 from a sensor, [0051]).
Ishikawa, Johnson, and Kwan are analogous art because they are from the same field of endeavor, vehicle system monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ishikawa, Johnson, and 
The suggestion/motivation for doing so would have been the ability of the list to designate preferred sensors or events (Kwan: [0031]).
Therefore, it would have been obvious to combine Ishikawa, Johnson, and Kwan to obtain the invention as specified in the instant claim.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Johnson, as applied to claims 13-15, 17, and 21-22 above, further in view of Hesch et al. (US Pub. No. 2015/0185018), hereinafter referred to as Hesch.
As to claim 19, the above rejections demonstrated the teaching of transferring the data of the system comprises transferring the data stored in the volatile memory to the read-only memory before and after the at least one predetermined trigger event. 
The combination of Ishikawa in view of Johnson does not appear to be an explicit teach using sliding window protocol with a different time horizon.
However, Hesch teaches using sliding window protocol with a different time horizon (trigger other sensors to begin collecting data, [0051]; sliding time window may indicate the time during which the IMU collects data, [0058]; the time window continually slides forward in time so that the sliding time window covers a most recent amount of data collected, [0059]).
Ishikawa, Johnson, and Hesch are analogous art because they are from the same field of endeavor, data collection triggering.

The suggestion/motivation for doing so would have been to a cover a most recent amount of data collected (Hesch: [0059]).
Therefore, it would have been obvious to combine Ishikawa, Johnson, and Hesch to obtain the invention as specified in the instant claim.

As to claim 20, the above rejections demonstrated the teaching of the transferring the data of the system comprises transferring the data of the system to the read-only memory. 
The combination of Ishikawa in view of Johnson does not appear to be an explicit teach transferring the data of the system to a server, wherein the server is contacted via a communication interface of the system.
However, Hesch teaches transferring the data of the system to a server, wherein the server is contacted via a communication interface of the system (device can perform object recognition of features in the images by sending the images to a server and receiving an identification of the object and a location of the object, [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ishikawa, Johnson, and 
The suggestion/motivation for doing so would have been to offload functions/processing across multiple devices (Hesch: [0057]).
Therefore, it would have been obvious to combine Ishikawa, Johnson, and Hesch to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant’s arguments with respect to claims 13-15 and 17-22 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184